Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2022 has been entered.
Status of the Claims
Claims 1-10 & 12-20 were previously pending and rejected in the final office action (3/30/2021).  Applicant RCE was received on 6/30/2022 whereby claims 1, 19, and 20 were amended.  Claim 11 remains cancelled.  Accordingly, claims 1-10 and 12-20 are currently pending and hereby examined in this non-final office action.
Response to Remarks/Arguments
35 U.S.C. §101
With respect to the 35 U.S.C. §101 rejection of claims 1-6, 9, 10, & 12-20, Applicant’s arguments have been considered but are not persuasive.  Applicant argues that amended claim 1 “includes multiple steps that are directed to a practical application…”  Examiner respectfully disagrees and maintains that the additional elements in amended claim 1 (and similar claims 19 & 20) are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
35 U.S.C. §103
With respect to Applicant’s arguments regarding the prior 35 U.S.C §103 rejections, Applicant’s arguments have been considered but are not persuasive.  Applicant submits that “Examiner admits in the Final OA that some references, namely Chase…neither teach nor suggest original claim 1 and thus the [] references do not disclose, teach, or suggest the feature of the subject disclosure, including the additional limitation…”  Examiner respectfully disagrees.  The language in original claim 11 is distinctly different from the added limitation in now amended claim 1.  As such, it is Examiner’s position that Chase now teaches the added limitation present in amended claim 1.  See Chase at paragraph [0009]. The broadest reasonable interpretation of the claim language merely requires determining that a user “routinely” uses a moving object based on analyzing a users history of origins/destinations and time. This “routine” use data is then used to determine popular pick up times and locations/destinations so that the fleet of vehicles can be positioned in an optimal/efficient manner.  Chase at [0077] teaches using a Vehicle Distribution Optimization Algorithm to analyze historical trip data to identify “routine” uses of a vehicle.  After identifying routine/popular pick-up times/locations and destinations the algorithm routes autonomous vehicles to selected standby locations to achieve a vehicle distribution that is optimally suited for fulfilling expected demand for trip requests. 
In addition, Applicant argues that Ameixieira is not related to the application at issue “since both represent completely different matters.”  Examiner respectfully disagrees. Ameixieira is directed to methods for supporting a network of autonomous vehicles.   It is unclear to Examiner how the application at issue can be distinguished from the field of a supporting/managing a network of autonomous vehicles.  Ameixieira at paragraph [0123] teaches that trips by autonomous vehicles may be prioritized according to the context of the trip, such as a normal trip versus an urgent trip.  It is Examiner’s position that commuting to work every day at a certain time is considered an urgent (“routine”) trip.  Therefore, any other “exceptional” trip is a regular trip.
Nevertheless, any argument concerning Ameixieira is moot as Examiner updated the search and found new art (“Wang”) that is pertinent to Applicant’s amended claimed invention. Please see updated §103 rejections below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 9, 10, & 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
Claim 1 falls within the category of a method/process.
Claims 19 & 20 fall within the category of a system/machine.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 - The claim recites transmitting [] a moving object request message comprising a departure point and use time information []; receiving [] a list of available moving objects based on the moving object request message []; selecting [] a moving object from the list of available moving objects; transmitting [] reservation information based on moving object selection information and the use time information []; and allocating the moving object [] based on the reservation information, [] updat[ing] allocation and placement information on a plurality of moving objects based on the reservation information on a plurality of user[s] [], [] determin[ing] a routine driving regarding a case in which the user periodically uses the moving object or exceptional driving regarding a case in which the user irregularly uses the moving object, and the routine driving is determined based on information on the routine driving, and the information on the routine driving includes information on a usage start location where the user starts using the moving object, information on a usage end location where the user ends the use of the moving object and information on use time, [] allocat[ing] a moving object by prioritizing reservation information of a user [] indicated by the routine driving over reservation information of a user [] indicated by the exceptional driving when [] updat[ing] the allocation and placement information on the plurality of moving objects based on the reservation information on the plurality of user[s] [].  The claim, under its broadest reasonable interpretation, is directed to the abstract idea of managing a fleet of moving objects for rental by users.  The identified idea amounts to a commercial or legal interaction and therefore falls with the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional elements of a user device and a server are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
Step 2B - As discussed above with respect to Step 2A Prong 2, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 2 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 3 merely further narrows the abstract idea of claim 2. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 4 merely further narrows the abstract idea of claim 3. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 5 merely further narrows the abstract idea of claim 4. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 6 merely further narrows the abstract idea of claim 3. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 9 merely further narrows the abstract idea of claim 3. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 10 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 12 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 13 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 14 merely further narrows the abstract idea of claim 13. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 15 merely further narrows the abstract idea of claim 13. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 16 merely further narrows the abstract idea of claim 15. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 17 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 18 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 - The claim recites [] receiv[ing] a moving object request message comprising a departure point and use time information [], transmit[ting] a list of available moving objects based on the moving object request message [], receiv[ing] reservation information based on the moving object selection information and use time information [], and allocat[ing] the moving object [] based on the reservation information, and [] updat[ing] allocation and placement information on a plurality of moving objects based on the reservation information on a plurality of user[s] [], [] determin[ing] a routine driving regarding a case in which the user periodically uses the moving object or exceptional driving regarding a case in which the user irregularly uses the moving object, and the routine driving is determined based on information on the routine driving, and the information on the routine driving includes information on a usage start location where the user starts using the moving object, information on a usage end location where the user ends the use of the moving object and information on use time, [] allocat[ing] a moving object by prioritizing reservation information of a user [] indicated by the routine driving over reservation information of a user [] indicated by the exceptional driving when [] updat[ing] the allocation and placement information on the plurality of moving objects based on the reservation information on the plurality of user[s] []. The claim, under its broadest reasonable interpretation, is directed to the abstract idea of managing a fleet of moving objects for rental by users.  The identified idea amounts to a commercial or legal interaction and therefore falls with the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional elements of a fleet system, [a] server, transceiver, a processor, and a user device are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
Step 2B - As discussed above with respect to Step 2A Prong 2, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 - The claim recites [] transmit[ting] a moving object request message comprising a departure point and use time information [], receiv[ing] a list of available moving objects based on the moving object request message [], select[ing] a moving object from the list of available moving objects, and transmit[ting] reservation information based on moving object selection information and the use time information [], and [] allocat[ing] the moving object to the user device based on the reservation information and updat[ing] allocation and placement information on the plurality of moving objects based on the reservation information on the plurality of user[s] [], [] determin[ing] a routine driving regarding a case in which the user periodically uses the moving object or exceptional driving regarding a case in which the user irregularly uses the moving object, and the routine driving is determined based on information on the routine driving, and the information on the routine driving includes information on a usage start location where the user starts using the moving object, information on a usage end location where the user ends the use of the moving object and information on use time, [] allocat[ing] a moving object by prioritizing reservation information of a user [] indicated by the routine driving over reservation information of a user [] indicated by the exceptional driving when [] updat[ing] the allocation and placement information on the plurality of moving objects based on the reservation information on the plurality of user[s] [].  The claim, under its broadest reasonable interpretation, is directed to the abstract idea of managing a fleet of moving objects for rental by users. The identified idea amount to a commercial or legal interaction and therefore falls with the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional elements of a fleet system, a managing device, a plurality of user devices, and [a] server, are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
Step 2B - As discussed above with respect to Step 2A Prong 2, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, 12, 13, & 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pre-grant Publication No.: US 2018/0321688 A1, hereinafter “Chase,” in view of Pre-grant Publication No.: US 2020/0380631 A1 claiming priority to US Provisional 62/856,333 available on USPTO Public PAIR and supporting the relied upon disclosure at least in [0005]-[0008], hereinafter “Svitak,” in view of Pre-grant Publication No.: US 2020/0326194 A1, hereinafter “Wang.”
Claim 1 (Currently Amended): Chase, as shown, teaches a method of managing a moving object in a fleet system, the method comprising:
transmitting, by a user device, a moving object request message comprising a departure point and use time information to a server; (Chase [0051], “AVES COC 100 communicates with AVES applications 300 installed on computing devices 30 to receive service requests (e.g., trip requests) from users….AVES COC 100 receives…trip information 506 associated with each user trip request 504. Trip information 506 may include pickup location, pickup date/time, destination location and intermediate stop location(s).”; see also [0062])
allocating the moving object to the user device based on the reservation information, (Chase [0053], “AVES COC 100 communicates with AVES vehicle equipment 200 installed on a selected autonomous vehicle 20 to guide said selected autonomous vehicle 20 to the hailing user ...”)
wherein the server updates allocation and placement information on a plurality of moving objects based on reservation information on a plurality of user devices. (Chase [0053], “Also, AVES COC 100 communicates with AVES vehicle equipment 200 on autonomous vehicles 20 in the active pool, which are not assigned to respond to trip requests from hailing users, to guide autonomous vehicle 20 to standby locations throughout the transportation network's geographic area.”)

Chase doesn’t explicitly teach the following; however, Svitak teaches:
receiving, by the user device, a list of available moving objects based on the moving object request message from the server; (Svitak [0054], “The user may view vehicles within close proximity to his or her current location or some other location. As an example, graphical representations of the vehicles may appear on a map. The user may then select a vehicle to rent and then agree to certain terms and conditions of the rental, as described in greater detail herein. In some embodiments, a mobile application may provide step-by-step walking instructions to assist the user in locating the vehicle…”)
selecting, by the user device, a moving object from the list of available moving objects; (Svitak [0054], “The user may view vehicles within close proximity to his or her current location or some other location. As an example, graphical representations of the vehicles may appear on a map. The user may then select a vehicle to rent…”)
transmitting, by the user device, reservation information based on moving object selection information and the use time information to the server; (Svitak [0054], “The user may then select a vehicle to rent and then agree to certain terms and conditions of the rental, as described in greater detail herein…”)
Chase is directed to a system and method for monitoring and managing a virtual or existing fleet of autonomous vehicles in a transportation network and dispatching the autonomous vehicles to users.  Chase utilizes a Vehicle Distribution Optimization Algorithm and a knowledge base to determine standby locations for autonomous vehicles in the transportation network's geographic area to achieve a vehicle distribution that is optimally suited for fulfilling potential trip requests in an efficient and timely manner.  Svitak is also directed to vehicle fleet systems and methods, particularly as it relates to enabling users to pick-up and drop-off vehicles at any gated parking facility rather than a dedicated pick-up and drop-off location.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chase with the teachings of Svitak since “[c]ar sharing, autonomous vehicle companies and/or car rental services provide the ability for a user to rent a vehicle for a period of time. The cars are provided at a dedicated pick-up and drop-off location that is controlled by the car sharing company. As an example, a user may go to the dedicated pick-up and drop-off location, reserve a car located at the pick-up and drop-off location, drive the vehicle as needed, and then drop-off the car at either the original pick-up and drop-off location or another pick-up and drop-off location. In each case, the user is required to drop-off the car at a dedicated pick-up and drop-off location that is controlled by the car sharing company so that another user may rent the car. Although this arrangement is convenient, there are several disadvantages.” (Svitak [0003]-[0004])

Chase/Svitak doesn’t explicitly teach the following; however, Wang teaches:
wherein the server determines a routine driving regarding a case in which the user periodically uses the moving object or exceptional driving regarding a case in which the user irregularly uses the moving object, and the routine driving is determined based on information on the routine driving, and the information on the routine driving includes information on a usage start location where the user starts using the moving object, information on a usage end location where the user ends the use of the moving object and information on use time, (Wang [0052] – [0053], “Alternatively, potential pickup and/or destination locations may be identified using a machine learning model. The model may be trained on the historical trip information for a plurality of users as well as each additional trip taken by the user…The model thus may be able to extract patterns of trip behaviors. For instance, the model may eventually recognize certain behaviors of individual users (e.g., User A always takes trips around 8 am on Sunday to a supermarket)…”; See also [0042], [0043], [0044], [0049], [0050], & [0056]) (Wang [0052], 
wherein the server allocates a moving object by prioritizing reservation information of a user device indicated by the routine driving over reservation information of a user device indicated by the exceptional driving when the server updates the allocation and placement information on the plurality of moving objects based on the reservation information on the plurality of user devices. (Wang [0056], “As shown in block 540, for each potential trip, a vehicle of a fleet of autonomous vehicles of the autonomous vehicle service are assigned. For instance, the server computing devices 410 may assign a vehicle based on currently available vehicles or vehicles that are expected to be available (for instance, if the trip is expected to occur sometime in the future, the trip may be entered into a future trip queue in order to identify certain assigned vehicles as unavailable at different times in the future)…”  (Examiner note:  Wang teaches that a vehicle may be assigned to a trip that is expected to occur in the future so it is unavailable to anyone else.  The expected trip to occur in the future is equated to the “routine” driving in the claim language. Exceptional driving is taught by the specification as being irregular/sporadic and therefore there would be no prediction that a future trip may happen.  Thus, Wang teaches prioritizing “routine” or expected trips over “exceptional” trips. )
Chase is directed to a system and method for monitoring and managing a virtual or existing fleet of autonomous vehicles in a transportation network and dispatching the autonomous vehicles to users.  Chase utilizes a Vehicle Distribution Optimization Algorithm and a knowledge base to determine standby locations for autonomous vehicles in the transportation network's geographic area to achieve a vehicle distribution that is optimally suited for fulfilling potential trip requests in an efficient and timely manner.  Svitak is also directed to vehicle fleet systems and methods, particularly as it relates to enabling users to pick-up and drop-off vehicles at any gated parking facility rather than a dedicated pick-up and drop-off location.  Wang is similarly directed to advanced trip planning for autonomous vehicles.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chase/Svitak with the teachings of Wang since “a dispatching system may automatically identify potential trips that a user of the service might want to take now or at some time in the future. Each of these potential trips may include both a pickup location and a destination location. With this information as well as information about the availability of the fleet of autonomous vehicles…the dispatching system may be able to make certain decisions, for instance…to position (or pre-position) vehicles for other benefits (for instance, such as to enable early arrival times, favoring high value customers, maintenance, etc.)…”)
Claim 2 (Original): Chase/Svitak/Wang, as shown above, teaches all the limitations of claim 1. Chase doesn’t explicitly teach the following; however, Svitak teaches:
wherein a destination point along with the departure point are set based on a designated spot, and the designated spot is a place that is predetermined by the server. (Svitak [0093], “Next, the available car-sharing vehicles at various gated parking facilities are displayed on the user interface device at block 510…”; See also [0094] & [0100])
Chase is directed to a system and method for monitoring and managing a virtual or existing fleet of autonomous vehicles in a transportation network and dispatching the autonomous vehicles to users.  Chase utilizes a Vehicle Distribution Optimization Algorithm and a knowledge base to determine standby locations for autonomous vehicles in the transportation network's geographic area to achieve a vehicle distribution that is optimally suited for fulfilling potential trip requests in an efficient and timely manner.  Svitak is also directed to vehicle fleet systems and methods, particularly as it relates to enabling users to pick-up and drop-off vehicles at any gated parking facility rather than a dedicated pick-up and drop-off location.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chase with the teachings of Svitak since “[c]ar sharing, autonomous vehicle companies and/or car rental services provide the ability for a user to rent a vehicle for a period of time. The cars are provided at a dedicated pick-up and drop-off location that is controlled by the car sharing company. As an example, a user may go to the dedicated pick-up and drop-off location, reserve a car located at the pick-up and drop-off location, drive the vehicle as needed, and then drop-off the car at either the original pick-up and drop-off location or another pick-up and drop-off location. In each case, the user is required to drop-off the car at a dedicated pick-up and drop-off location that is controlled by the car sharing company so that another user may rent the car. Although this arrangement is convenient, there are several disadvantages.” (Svitak [0003]-[0004])
Claim 3 (Original): Chase/Svitak/Wang, as shown above, teaches all the limitations of claim 2.  Chase doesn’t explicitly teach the following; however, Svitak teaches:
wherein a plurality of the designated spots are predetermined in the server, and an 57Attorney Docket No. 055340-533001US(PATENT) available moving object is managed in each of the designated spots. (Svitak [0056], “the systems and methods described herein provide a mechanism for improving vehicle car-sharing services by permitting users to rent from and/or drop off the example car-sharing vehicle 110 at any participating gated parking facility and then informing the car-sharing operator of the location of the example car-sharing vehicle and current vehicle information such that the current user may be charged appropriately for the rental and such that future users know of the exact location of the example car-sharing vehicle 110.”)
Claim 7 (Original): Chase/Svitak/Wang, as shown above, teaches all the limitations of claim 3.  Chase also teaches:
wherein the server moves a moving object of a different spot from a spot of the departure point to the spot of the departure point in a driverless manner when a number of available58Attorney Docket No. 055340-533001US(PATENT) moving objects in the spot of the departure point is equal to or less than a predetermined value. (Chase [0077], “Computer server 120 guides autonomous vehicles 20 in the active pool, which are not assigned to respond to trip requests from hailing users, to standby locations throughout the transportation network's geographic area...”)
Claim 8 (Original): Chase/Svitak/Wang, as shown above, teaches all the limitations of claim 3.  Chase also teaches:
wherein the server moves a moving object of a different spot from a spot of the destination point to the spot of the destination point in a driverless manner when a number of available parking spaces in the spot of the destination point is equal to or greater than a predetermined value. (Chase [0077], “Computer server 120 guides autonomous vehicles 20 in the active pool, which are not assigned to respond to trip requests from hailing users, to standby locations throughout the transportation network's geographic area...”)
Claim 9 (Original): Chase/Svitak/Wang, as shown above, teaches all the limitations of claim 3.  Chase also teaches:
wherein the server increases a number of available moving objects of a second designated spot at a first point of time when the departure point is a first designated spot, the destination point is the second designated spot and an end time of use is the first point of time based on the use time information. (Chase [0070], “Historical data can identify popular pick-up and drop off locations based upon analysis of existing trip requests. The AVES COC can also recognize "popular" pick-up and drop-off locations based on an ongoing record of trip requests, and coordinated based on patterns related to the time of day (e.g., morning and evening rush-hour; the day (e.g., weekday or weekend); time of year (e.g., summer versus winter); or varying time durations (e.g., daily patterns, weekly patterns, or longer time frames).”)
Claim 12 (Original): Chase/Svitak/Wang, as shown above, teaches all the limitations of claim 1. Chase also teaches:
wherein the use time information comprises at least one of use start time information or use end time information for a moving object selected by the user device. (Chase [0069, “Computer server 120 receives a trip request 504 from a hailing user via a selected AVES application 300 on a selected computing device 30, the trip request 504 including…pickup date/time…”)
Claim 13 (Original): Chase/Svitak/Wang, as shown above, teaches all the limitations of claim 1.  Chase also teaches:
wherein the moving object periodically transmits a message including location information of the moving object and status information of the moving object to the server. (Chase [0016], “the AVES COC receives a unique vehicle ID, real-time vehicle location, real-time vehicle availability, real-time vehicle operational state, real-time vehicle condition and real-time vehicle fuel/power-charge level for each autonomous vehicle from the AVES vehicle equipment installed on each autonomous vehicle.”)
Claim 17 (Original): Chase/Svitak/Wang, as shown above, teaches all the limitations of claim 1. Chase also teaches:
wherein an available time, in which the moving object is capable of being shared, is set in the moving object, and the moving object in the available status is allocated to the user device by the server based on the available time. (Chase [0050], “[A]n autonomous vehicle 20 may be "off duty" and therefore not available for trip requests until back on-line, for example, if a particular vehicle 20 is an individually-owned vehicle that is temporarily added to the fleet at the owner's discretion.”)
Claim 18 (Original): Chase/Svitak/Wang, as shown above, teaches all the limitations of claim 1. Chase also teaches:
wherein the server groups the plurality of moving objects under management by a certain number, and the server performs maintenance and management for each moving object in each group of the moving objects. (Chase [0067], “Based on the vehicle information queried from the AVES vehicle control systems 210 of autonomous vehicles 20 in the fleet, computer server 120 dynamically assigns autonomous vehicles 20 to an active pool if the autonomous vehicles 20 are available, are in acceptable operational state (e.g., no fault indication), are in acceptable condition (e.g., no alert or detection of a dangerous or unsanitary condition) and have acceptable fuel/power-charge level (e.g., higher than pre-defined minimum level)…”)
Claim 19 (Currently Amended): Chase, as shown, teaches [a] fleet system for managing a moving object in a fleet system, the system comprising: 
a transceiver for transmitting and receiving a signal; (Chase [0050] & [0057])
a processor for controlling the transceiver, (Chase [0055])
wherein the processor receives a moving object request message comprising a departure point and use time information from a user device, (Chase [0051])
wherein, the fleet system updates allocation and placement information on a plurality of moving objects based on reservation information on a plurality of user devices. (Chase [0081])

Chase doesn’t explicitly teach the following; however, Svitak teaches:
transmits a list of available moving objects based on the moving object request message to the user device, receives reservation information based on moving object selection information and use time information from the user device, allocates the moving object to the user device based on the reservation information, (Svitak [0054], “The user may view vehicles within close proximity to his or her current location or some other location. As an example, graphical representations of the vehicles may appear on a map. The user may then select a vehicle to rent and then agree to certain terms and conditions of the rental, as described in greater detail herein. In some embodiments, a mobile application may provide step-by-step walking instructions to assist the user in locating the vehicle…”)
Chase is directed to a system and method for monitoring and managing a virtual or existing fleet of autonomous vehicles in a transportation network and dispatching the autonomous vehicles to users. Chase utilizes a Vehicle Distribution Optimization Algorithm and a knowledge base to determine standby locations for autonomous vehicles in the transportation network's geographic area to achieve a vehicle distribution that is optimally suited for fulfilling potential trip requests in an efficient and timely manner.   Svitak is also directed to vehicle fleet systems and methods, particularly as it relates to enabling users to pick-up and drop-off vehicles at any gated parking facility rather than a dedicated pick-up and drop-off location.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chase with the teachings of Svitak since “[c]ar sharing, autonomous vehicle companies and/or car rental services provide the ability for a user to rent a vehicle for a period of time. The cars are provided at a dedicated pick-up and drop-off location that is controlled by the car sharing company. As an example, a user may go to the dedicated pick-up and drop-off location, reserve a car located at the pick-up and drop-off location, drive the vehicle as needed, and then drop-off the car at either the original pick-up and drop-off location or another pick-up and drop-off location. In each case, the user is required to drop-off the car at a dedicated pick-up and drop-off location that is controlled by the car sharing company so that another user may rent the car. Although this arrangement is convenient, there are several disadvantages.” (Svitak [0003]-[0004])

Chase/Svitak doesn’t explicitly teach the following; however, Wang teaches:
wherein the processor determines a routine driving regarding a case in which the user periodically uses the moving object or exceptional driving regarding a case in which the user irregularly uses the moving object, and the routine driving is determined based on information on the routine driving, and the information on the routine driving includes information on a usage start location where the user starts using the moving object, information on a usage end location where the user ends the use of the moving object and information on use time, (Wang [0052] – [0053], “Alternatively, potential pickup and/or destination locations may be identified using a machine learning model. The model may be trained on the historical trip information for a plurality of users as well as each additional trip taken by the user…The model thus may be able to extract patterns of trip behaviors. For instance, the model may eventually recognize certain behaviors of individual users (e.g., User A always takes trips around 8 am on Sunday to a supermarket)…”; See also [0042], [0043], [0044], [0049], [0050], & [0056]) (Wang [0052], 
wherein the processor allocates a moving object by prioritizing reservation information of a user device indicated by the routine driving over reservation information of a user device indicated by the exceptional driving when the server updates the allocation and placement information on the plurality of moving objects based on the reservation information on the plurality of user devices. (Wang [0056], “As shown in block 540, for each potential trip, a vehicle of a fleet of autonomous vehicles of the autonomous vehicle service are assigned. For instance, the server computing devices 410 may assign a vehicle based on currently available vehicles or vehicles that are expected to be available (for instance, if the trip is expected to occur sometime in the future, the trip may be entered into a future trip queue in order to identify certain assigned vehicles as unavailable at different times in the future)…”  (Examiner note:  Wang teaches that a vehicle may be assigned to a trip that is expected to occur in the future so it is unavailable to anyone else.  The expected trip to occur in the future is equated to the “routine” driving in the claim language. Exceptional driving is taught by the specification as being irregular and therefore there would be no way to predict that a future trip may happen.  Thus, Wang teaches prioritizing “routine” or expected trips over “exceptional” trips. )
Chase is directed to a system and method for monitoring and managing a virtual or existing fleet of autonomous vehicles in a transportation network and dispatching the autonomous vehicles to users.  Chase utilizes a Vehicle Distribution Optimization Algorithm and a knowledge base to determine standby locations for autonomous vehicles in the transportation network's geographic area to achieve a vehicle distribution that is optimally suited for fulfilling potential trip requests in an efficient and timely manner.  Svitak is also directed to vehicle fleet systems and methods, particularly as it relates to enabling users to pick-up and drop-off vehicles at any gated parking facility rather than a dedicated pick-up and drop-off location.  Wang is similarly directed to advanced trip planning for autonomous vehicles.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chase/Svitak with the teachings of Wang since “a dispatching system may automatically identify potential trips that a user of the service might want to take now or at some time in the future. Each of these potential trips may include both a pickup location and a destination location. With this information as well as information about the availability of the fleet of autonomous vehicles…the dispatching system may be able to make certain decisions, for instance…to position (or pre-position) vehicles for other benefits (for instance, such as to enable early arrival times, favoring high value customers, maintenance, etc.)…”)
Claim 20 (Currently Amended): Chase, as shown, teaches [a] fleet system for providing a moving object sharing service, the system comprising: 
a managing device configured to manage the fleet system; (Chase [0005])
a plurality of user devices registered in the fleet system; (Chase [0049], “AVES applications 300 installed on computing devices 30 accessible by users.”)
a plurality of moving objects registered in the fleet system, (Chase [0048])
wherein at least one user device among the plurality of user devices transmits a moving object request message comprising a departure point and use time information to the server, (Chase [0051])
the managing device allocates the moving object to the user device based on the reservation information and updates allocation and placement information on the plurality of moving objects based on the reservation information on the plurality of user devices. (Chase [0081])

Chase doesn’t explicitly teach the following; however, Svitak teaches:
receives a list of available moving objects based on the moving object request message from the server, selects a moving object from the list of available moving objects, and transmits62Attorney Docket No. 055340-533001US(PATENT) reservation information based on moving object selection information and the use time information to the server, (Svitak [0054], “The user may view vehicles within close proximity to his or her current location or some other location. As an example, graphical representations of the vehicles may appear on a map. The user may then select a vehicle to rent and then agree to certain terms and conditions of the rental, as described in greater detail herein. In some embodiments, a mobile application may provide step-by-step walking instructions to assist the user in locating the vehicle…”)
Chase is directed to a system and method for monitoring and managing a virtual or existing fleet of autonomous vehicles in a transportation network and dispatching the autonomous vehicles to users.  Svitak is also directed to vehicle fleet systems and methods, particularly as it relates to enabling users to pick-up and drop-off vehicles at any gated parking facility rather than a dedicated pick-up and drop-off location.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chase with the teachings of Svitak since “[c]ar sharing, autonomous vehicle companies and/or car rental services provide the ability for a user to rent a vehicle for a period of time. The cars are provided at a dedicated pick-up and drop-off location that is controlled by the car sharing company. As an example, a user may go to the dedicated pick-up and drop-off location, reserve a car located at the pick-up and drop-off location, drive the vehicle as needed, and then drop-off the car at either the original pick-up and drop-off location or another pick-up and drop-off location. In each case, the user is required to drop-off the car at a dedicated pick-up and drop-off location that is controlled by the car sharing company so that another user may rent the car. Although this arrangement is convenient, there are several disadvantages.” (Svitak [0003]-[0004])

Chase/Svitak doesn’t explicitly teach the following; however, Wang teaches:
wherein the processor determines a routine driving regarding a case in which the user periodically uses the moving object or exceptional driving regarding a case in which the user irregularly uses the moving object, and the routine driving is determined based on information on the routine driving, and the information on the routine driving includes information on a usage start location where the user starts using the moving object, information on a usage end location where the user ends the use of the moving object and information on use time, (Wang [0052] – [0053], “Alternatively, potential pickup and/or destination locations may be identified using a machine learning model. The model may be trained on the historical trip information for a plurality of users as well as each additional trip taken by the user…The model thus may be able to extract patterns of trip behaviors. For instance, the model may eventually recognize certain behaviors of individual users (e.g., User A always takes trips around 8 am on Sunday to a supermarket)…”; See also [0042], [0043], [0044], [0049], [0050], & [0056]) (Wang [0052], 
wherein the processor allocates a moving object by prioritizing reservation information of a user device indicated by the routine driving over reservation information of a user device indicated by the exceptional driving when the server updates the allocation and placement information on the plurality of moving objects based on the reservation information on the plurality of user devices. (Wang [0056], “As shown in block 540, for each potential trip, a vehicle of a fleet of autonomous vehicles of the autonomous vehicle service are assigned. For instance, the server computing devices 410 may assign a vehicle based on currently available vehicles or vehicles that are expected to be available (for instance, if the trip is expected to occur sometime in the future, the trip may be entered into a future trip queue in order to identify certain assigned vehicles as unavailable at different times in the future)…”)  (Examiner note:  Wang teaches that a vehicle may be assigned to a trip that is expected to occur in the future so it is unavailable to anyone else.  The expected trip to occur in the future is equated to the “routine” driving in the claim language. Exceptional driving is taught by the specification as being irregular and therefore there would be no way to predict that a future trip may happen.  Thus, Wang teaches prioritizing “routine” or expected trips over “exceptional” trips. 
Chase is directed to a system and method for monitoring and managing a virtual or existing fleet of autonomous vehicles in a transportation network and dispatching the autonomous vehicles to users.  Chase utilizes a Vehicle Distribution Optimization Algorithm and a knowledge base to determine standby locations for autonomous vehicles in the transportation network's geographic area to achieve a vehicle distribution that is optimally suited for fulfilling potential trip requests in an efficient and timely manner.  Svitak is also directed to vehicle fleet systems and methods, particularly as it relates to enabling users to pick-up and drop-off vehicles at any gated parking facility rather than a dedicated pick-up and drop-off location.  Wang is similarly directed to advanced trip planning for autonomous vehicles.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chase/Svitak with the teachings of Wang since “a dispatching system may automatically identify potential trips that a user of the service might want to take now or at some time in the future. Each of these potential trips may include both a pickup location and a destination location. With this information as well as information about the availability of the fleet of autonomous vehicles…the dispatching system may be able to make certain decisions, for instance…to position (or pre-position) vehicles for other benefits (for instance, such as to enable early arrival times, favoring high value customers, maintenance, etc.)…”)
Claims 4 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chase/Svitak/Wang in view of Pre-grant Publication No.: US 2018/0317067 A1, hereinafter “Ameixieira.”
Claim 4 (Original): Chase/Svitak/Wang, as shown above, teaches all the limitations of claim 3. Chase/Svitak/Wang doesn’t explicitly teach the following; however, Ameixieira teaches:
wherein the server manages the available moving object by considering at least one of a number of parking spaces at each of the designated spots or a number of available moving objects at each of the designated spots. (Ameixieira [0098], “A system in accordance with aspects of the present disclosure may enable various AV-based business models, including functionality related to…parking space/slot management…”; See also [0100], [0102], [0109], [0110], [0133])
Chase is directed to a system and method for monitoring and managing a virtual or existing fleet of autonomous vehicles in a transportation network and dispatching the autonomous vehicles to users.  Chase utilizes a Vehicle Distribution Optimization Algorithm and a knowledge base to determine standby locations for autonomous vehicles in the transportation network's geographic area to achieve a vehicle distribution that is optimally suited for fulfilling potential trip requests in an efficient and timely manner.  Svitak is also directed to vehicle fleet systems and methods, particularly as it relates to enabling users to pick-up and drop-off vehicles at any gated parking facility rather than a dedicated pick-up and drop-off location. Wang is similarly directed to advanced trip planning for autonomous vehicles. Ameixieira is directed to systems and methods for supporting a dynamically configurable network of autonomous vehicles.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chase/Svitak/Wang with the teachings of Ameixieira since connected vehicle technologies “enable vehicle systems to provide useful context aware information to a vehicle and to the vehicle operator (e.g., driver) or occupants, allowing the operator to make more informed, safer, energy-efficient, and better decisions…. Such data may then feed the operational flows of…vehicle fleet owners, allowing such entities to enhance the knowledge they have about the environment and conditions in which their vehicles operate, and to benefit from having historical data and actionable insights to better plan, allocate, and manage their operations and logistics, making them smarter, safer, cost-effective, and productive.” (Ameixieira [0056])
Claim 10 (Original): Chase/Svitak/Wang, as shown above, teaches all the limitations of claim 1. Chase/Svitak/Wang doesn’t explicitly teach the following; however, Ameixieira teaches:
wherein the moving object request message, which is transmitted to the server by the user device, comprises use type information on the moving object, and the use type information on the moving object is one of routine driving or exceptional driving. (Ameixieira [0118], “such a system may enable the location and availability of AVs to be targeted to the habits and routines of people working or living in different regions or areas served by the AVs…to take into consideration the urgency that occupants have to reach a specific place or to move from point A to B.”;  [0123], “The system may also permit trips by AVs to be prioritized…according to a context such as, for example, a normal/regular trip, an urgent trip (e.g., delivering urgent personal, business, and/or government document/data/goods), and/or an emergency trip (e.g., carrying police, fire service, medical personnel/medicine/medical supplies, etc.)”; See also [0105, [0109], [0115])
Chase is directed to a system and method for monitoring and managing a virtual or existing fleet of autonomous vehicles in a transportation network and dispatching the autonomous vehicles to users.  Chase utilizes a Vehicle Distribution Optimization Algorithm and a knowledge base to determine standby locations for autonomous vehicles in the transportation network's geographic area to achieve a vehicle distribution that is optimally suited for fulfilling potential trip requests in an efficient and timely manner.  Svitak is also directed to vehicle fleet systems and methods, particularly as it relates to enabling users to pick-up and drop-off vehicles at any gated parking facility rather than a dedicated pick-up and drop-off location. Wang is similarly directed to advanced trip planning for autonomous vehicles. Ameixieira is directed to systems and methods for supporting a dynamically configurable network of autonomous vehicles.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chase/Svitak/Wang with the teachings of Ameixieira since connected vehicle technologies “enable vehicle systems to provide useful context aware information to a vehicle and to the vehicle operator (e.g., driver) or occupants, allowing the operator to make more informed, safer, energy-efficient, and better decisions…. Such data may then feed the operational flows of…vehicle fleet owners, allowing such entities to enhance the knowledge they have about the environment and conditions in which their vehicles operate, and to benefit from having historical data and actionable insights to better plan, allocate, and manage their operations and logistics, making them smarter, safer, cost-effective, and productive.” (Ameixieira [0056])
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chase/Svitak/Wang/Ameixieira in view of Pre-grant Publication No.: US 2018/0338298 A1, hereinafter “Pan.”
Claim 5 (Original): Chase/Svitak/Ameixieira/Wang, as shown above, teaches all the limitations of claim 4.  Chase/Svitak/Ameixieira/Wang doesn’t explicitly teach the following; however, Pan teaches:
wherein the server transmits information on a designated spot recommended for departure different from a spot of the departure point to the user device when there is no moving object available in the spot of the departure point. (Pan [0032],” In some aspects, a location selector 132 provided with the request processing server 130 can determine a suitable service location based on the position of the user and proximate available service providers. The location selector 132 can also select the service location prior to receiving a service request from the user. In one aspect, in response to the user inputting a destination for a transportation service, the location selector 132 determines the specific service location or a more general service area (e.g., an intersection of roads), which may be where the user has the highest probability of matching with a service provider upon submitting a service request to the request processing server 130.”)
Chase is directed to a system and method for monitoring and managing a virtual or existing fleet of autonomous vehicles in a transportation network and dispatching the autonomous vehicles to users.  Chase utilizes a Vehicle Distribution Optimization Algorithm and a knowledge base to determine standby locations for autonomous vehicles in the transportation network's geographic area to achieve a vehicle distribution that is optimally suited for fulfilling potential trip requests in an efficient and timely manner.  Svitak is also directed to vehicle fleet systems and methods, particularly as it relates to enabling users to pick-up and drop-off vehicles at any gated parking facility rather than a dedicated pick-up and drop-off location. Wang is similarly directed to advanced trip planning for autonomous vehicles. Pan is directed to an on-demand network-based service (e.g. transportation service) linking available service providers with service requesters.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chase/Svitak/Wang with the teachings of Pan since “[a] network computer system can enable users to request and receive various services through applications executed on mobile computing devices. The network computer system typically selects a service provider to fulfill requests based on user-specific data from the request, such as the location of the user, and provider-specific data, such as the locations of nearby providers. These service providers can interact with the network computer system to accept or decline service requests, receive data about the requesting users, and set various status modes such as whether the provider is offline or online and available to fulfill requests.” (Pan [0001])
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chase/Svitak/Wang in view of Pre-grant Publication No.: US 2019/0064814 A1, hereinafter “Pandit.”
Claim 6 (Original): Chase/Svitak/Wang, as shown above, teaches all the limitations of claim 3.  Chase/Svitak/Wang doesn’t explicitly teach the following; however, Pandit teaches:
wherein the server transmits information on a designated spot recommended for destination different from a spot of the destination point to the user device or the moving object when there is no parking space available in the spot of the destination point. (Pandit [0033], “The detailed map information may also include information identifying predetermined stopping locations where an autonomous vehicle can stop to pick up or drop off a passenger…These predetermined stopping locations may include predetermined, reasonable locations where a vehicle could stop selected [] through some analysis of the characteristics of each location….[T]he predetermined stopping locations may include one or more predesignated preferred stopping locations 426, 428 for the vehicles 101 101A which are flagged as being such for reasons related to…limited or no obstruction of other stopped or parked vehicles….”)
Chase is directed to a system and method for monitoring and managing a virtual or existing fleet of autonomous vehicles in a transportation network and dispatching the autonomous vehicles to users.  Chase utilizes a Vehicle Distribution Optimization Algorithm and a knowledge base to determine standby locations for autonomous vehicles in the transportation network's geographic area to achieve a vehicle distribution that is optimally suited for fulfilling potential trip requests in an efficient and timely manner.  Svitak is also directed to vehicle fleet systems and methods, particularly as it relates to enabling users to pick-up and drop-off vehicles at any gated parking facility rather than a dedicated pick-up and drop-off location. Wang is similarly directed to advanced trip planning for autonomous vehicles. Pan is directed to an on-demand network-based service (e.g. transportation service) linking available service providers with service requesters.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chase/Svitak/Wang with the teachings of Pandit since “[w]hen a person (or user) wants to be physically transported between two locations via a vehicle, they may use any number of taxi services…. These services, while useful, generally fail to provide users with exacting information about where a pickup or drop off will occur.” (Pandit [0002])
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chase/Svitak/Wang in view of Pre-grant Publication No.: US 2016/0189435 A1, hereinafter “Beaurepaire.”
Claim 14 (Original): Chase/Svitak/Wang, as shown above, teaches all the limitations of claim 13. Chase/Svitak/Wang doesn’t explicitly teach the following; however, Beaurepaire teaches:
wherein the moving object transmits the message to the server based on a first period when the moving object is used based on the user device, and when the moving object is not used, the moving object transmits the message to the server based on a second period, and the first period is shorter than the second period. (Beaurepaire [0040], “The server 125 is configured to monitor locations of the autonomous vehicles 124 based on position data received from the vehicles 124. The locations may be stored in a lookup table that is periodically updated. In some examples, the server 125 sends a location request to autonomous vehicles on a schedule (e.g., every 10 minutes) and receives back the current geographic coordinates. In another example, the vehicles 124 report their new locations any time their locations change.”)
Chase is directed to a system and method for monitoring and managing a virtual or existing fleet of autonomous vehicles in a transportation network and dispatching the autonomous vehicles to users.  Chase utilizes a Vehicle Distribution Optimization Algorithm and a knowledge base to determine standby locations for autonomous vehicles in the transportation network's geographic area to achieve a vehicle distribution that is optimally suited for fulfilling potential trip requests in an efficient and timely manner.  Svitak is also directed to vehicle fleet systems and methods, particularly as it relates to enabling users to pick-up and drop-off vehicles at any gated parking facility rather than a dedicated pick-up and drop-off location. Wang is similarly directed to advanced trip planning for autonomous vehicles. Beaurepaire is directed to optimized parking systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chase/Svitak/Wang with the teachings of Beaurepaire since “In many urban locations, parking is a significant inconvenience for drivers. Parking costs have soared. Parking zone are a maze of regulations. Perhaps most importantly, parking spots at prime locations and/or prime time period may be scarce. When human beings select parking spots, they are selfish. A driver may take up two parking spots in situations in which the vehicle could have made room for another vehicle… Recent technologies such as autonomous vehicles and shared vehicles may provide opportunities for optimizing parking arrangements.” (Beaurepaire [0002] – [0001])
Claims 15, & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chase/Svitak/Wang in view of United States Patent No.: 8,825,264 B2, hereinafter “Montemerlo.”
Claim 15 (Original): Chase/Svitak/Wang, as shown above, teaches all the limitations of claim 13.  Chase/Svitak/Wang doesn’t explicitly teach the following; however, Montemerlo teaches:
wherein the server determines whether or not the moving object violates a sharing criterion based on the message transmitted by the moving object, and the server transmits a warning message to the moving object when the server determines that the moving object violates the sharing criterion.  (Montemerlo col. 8, lns. 30-37, “Each zone may comprise a geolocated area or point associated with particular rules. The zones may include places where driving may become complicated or challenging for humans and computers, such as merges, construction zones, or other obstacles. As described in more detail below, a zone's rules may require an autonomous vehicle to alert the driver that the vehicle is approaching an area where it may be challenging for the vehicle to drive autonomously…”)
Chase is directed to a system and method for monitoring and managing a virtual or existing fleet of autonomous vehicles in a transportation network and dispatching the autonomous vehicles to users.  Chase utilizes a Vehicle Distribution Optimization Algorithm and a knowledge base to determine standby locations for autonomous vehicles in the transportation network's geographic area to achieve a vehicle distribution that is optimally suited for fulfilling potential trip requests in an efficient and timely manner.  Svitak is also directed to vehicle fleet systems and methods, particularly as it relates to enabling users to pick-up and drop-off vehicles at any gated parking facility rather than a dedicated pick-up and drop-off location. Wang is similarly directed to advanced trip planning for autonomous vehicles. Montemerlo is directed to maneuvering autonomous vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chase/Svitak/Wang with the teachings of Montemerlo since “autonomous vehicles may maneuver themselves between locations based using highly detailed maps in conjunction with sensors for detecting objects in the vehicle's surroundings in order to maneuver the vehicle from one location to another. This may require the vehicle to navigate through areas where the driver may not feel particularly safe allowing the vehicle to maneuver itself. For example, a driver may feel less safe in areas such as merges, traffic circles, complicated intersections, etc. which may be considered more complicated for an autonomous vehicle to maneuver through. Thus, the driver may feel the need to continuously monitor the vehicle's location in case the driver must take control of the vehicle.” (Montemerlo col. 1, lns. 28-40)
Claim 16 (Original): Chase/Svitak/Wang, as shown above, teaches all the limitations of claim 13.  Chase/Svitak/Wang doesn’t explicitly teach the following; however, Montemerlo teaches:
wherein the server changes a control right for the moving object, when the server does not receive a response to the warning message or the violation of the sharing criterion is not released within a predetermined time. (Montemerlo col. 8, lns. 37-44, “In one example, the vehicle may require a driver to take control of steering, acceleration, deceleration, etc. In another example, a zone's rules may require an autonomous vehicle to alert the driver, but rather than requiring the driver to take control, the vehicle may lower its speed and/or increase its following distance (between the autonomous vehicle and another vehicle).”
Chase is directed to a system and method for monitoring and managing a virtual or existing fleet of autonomous vehicles in a transportation network and dispatching the autonomous vehicles to users.  Chase utilizes a Vehicle Distribution Optimization Algorithm and a knowledge base to determine standby locations for autonomous vehicles in the transportation network's geographic area to achieve a vehicle distribution that is optimally suited for fulfilling potential trip requests in an efficient and timely manner.  Svitak is also directed to vehicle fleet systems and methods, particularly as it relates to enabling users to pick-up and drop-off vehicles at any gated parking facility rather than a dedicated pick-up and drop-off location. Wang is similarly directed to advanced trip planning for autonomous vehicles. Montemerlo is directed to maneuvering autonomous vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chase/Svitak/Wang with the teachings of Montemerlo since “autonomous vehicles may maneuver themselves between locations based using highly detailed maps in conjunction with sensors for detecting objects in the vehicle's surroundings in order to maneuver the vehicle from one location to another. This may require the vehicle to navigate through areas where the driver may not feel particularly safe allowing the vehicle to maneuver itself. For example, a driver may feel less safe in areas such as merges, traffic circles, complicated intersections, etc. which may be considered more complicated for an autonomous vehicle to maneuver through. Thus, the driver may feel the need to continuously monitor the vehicle's location in case the driver must take control of the vehicle.” (Montemerlo col. 1, lns. 28-40)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R FREDEKING whose telephone number is (571)272-0730. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.F./               Examiner, Art Unit 3628                                                                                                                                                                                         
/VICTORIA E. FRUNZI/               Primary Examiner, Art Unit 3688                                                                                                                                                                                         	7/28/2022